                 Case 2:20-cv-00394-RSL Document 26 Filed 05/18/20 Page 1 of 2




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT FOR THE
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7
     ADNAND RATHOD, et al.,                                         CASE NO. C20-0394RSL
 8
                                         Plaintiffs,                ORDER DENYING PLAINTIFFS’
 9                     v.                                           MOTION FOR REMAND

10 PROVIDENCE HEALTH & SERVICES, et al.,

11                                       Defendants.

12

13

14            This matter comes before the Court on plaintiffs’ “Motion to Remand.” Dkt # 7. Having

15 reviewed the submissions of the parties, the motion is DENIED. The Attorney General has

16 certified that, at all times relevant to this action, Amy Rodriguez, M.D., was an employee of

17 Community Health Center of Snohomish County, a grantee under the Federally Supported

18 Health Centers Assistance Act, 42 U.S.C. § 233, and was acting within the scope of her

19 employment. Thus, Dr. Rodriguez was an employee of the United States for purposes of the

20 Federal Tort Claims Act. The fact that plaintiffs have alleged otherwise is not controlling: the

21 certification conclusively establishes federal jurisdiction, and the case may not be remanded.1

22

23
     1
       If plaintiffs intend to challenge the factually accuracy of the scope of employment certification, they may do so in
     the course of this litigation. Osborn v. Haley, 549 U.S. 225, 242 (2007).




         ORDER DENYING MOTION TO REMAND - 1
            Case 2:20-cv-00394-RSL Document 26 Filed 05/18/20 Page 2 of 2




 1        Dated this 18th day of May, 2020.
 2
                                              A
 3                                            Robert S. Lasnik
                                              United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER DENYING MOTION TO REMAND - 2
